




MANAGEMENT AGREEMENT






BETWEEN:


WABCO Europe SPRL/BVBA, having its registered offices at 1160 Brussels, Chaussée
de Wavre/Waversesteenweg 1789, with company number 0475.956.135;


Hereinafter referred to as “the Company”;


Represented for the purposes of the Agreement by Mr. Ulrich Michel and Mr. Jozef
Van Osta in their capacity of Business Manager of the Company;




AND:


Mr. Jacques Esculier, residing at


Hereinafter referred to as “the Business Manager”;




TAKING INTO ACCOUNT THE FOLLOWING;




WHEREAS the Company undertakes and warrants that the Business Manager will be
appointed as a remunerated general manager of the Company by its General
Assembly of Shareholders with effect as of January 1, 2012;


WHEREAS the Company and the Business Manager wish to determine in a written
agreement (“the Agreement”) the terms and conditions under which the latter will
perform the office as business manager of the Company effective as of January 1,
2012 (the “Effective Date”);




IT HAS BEEN AGREED AS FOLLOWS:


Article 1 - Object of the agreement


1.
The Business Manager agrees to perform the office of business manager of the
Company. In his capacity of business manager, he will manage the Company subject
to the terms and conditions of the Agreement.



2.
Pursuant to generally applicable management practice, the Business Manager will
attend all meetings of the Board of Business Managers and through his
contribution and effort as business manager provide together with the other
business managers the best possible management for the Company.



3.
The Business Manager will at all times respect and abide the division of
decision and representation powers for business managers as established by the
Shareholder's meeting in the articles of association as well as any other
Company policy which may affect him as a business manager of the Company.



1.
The Board of Business Managers may delegate special powers to the Business
Manager within the framework of his office as business manager, and the Business
Manager will carry them out to the best of his abilities.





Article 2 - The conditions of the agreement


1.
The Business Manager shall perform the Agreement on a self-employed basis.





--------------------------------------------------------------------------------






2.
The Business Manager will be available for the performance of the Agreement
during the time considered necessary in order to fulfill his obligations
resulting from this agreement. To that effect, the Business Manager accepts to
be available during regular office hours and to perform 225 man-days per
calendar year.



Prior to the beginning of the Agreement and during the performance thereof, the
Business Manager will inform the Company in writing of any other positions
(whether remunerated or not) which he holds in any other company or association.
The Company has the right to request the Business Manager terminate such
positions to the extent that they could possibly hinder the proper performance
of the Agreement.


In addition, the Business Manager will refrain from accepting any position
(whether remunerated or not) in any other company or association which might
conflict with the proper performance of the Agreement, except with the prior
written consent of the Company.


3.
The Business Manager will be provided with the necessary infrastructure,
logistical support and documentation of the Company insofar as it is necessary
for the proper performance of the Agreement.



4.
As holder of a corporate mandate, the Business Manager agrees to respect all
instructions in relation to safety and health, which are applicable within the
premises of the Company where personnel are working. The Business Manager
explicitly allows the Company to take the necessary measures in his name in the
event any problem would arise in this respect.



6.
The Business Manager shall perform his office as business manager of the Company
as a normal prudent business manager, with due diligence and in accordance with
generally accepted and consistently applied business practices. The Business
Manager shall, at all times, (a) take into consideration the objectives and best
interest of the Company and the WABCO group in general, (b) comply with all
applicable laws and regulations and (c) comply with all corporate policies and
codes of business ethics established by the Company or the WABCO group in
general, including but not necessarily limited to global policies relating to
technology, operations, human resources, finance, and proposal and contract
approvals.



7.
The Business manager will be covered by the WABCO Director and Officers Policy,
covering the liability of company directors and officers.





Article 3 - Place of performance and mobility


1.
The Business Manager agrees to fulfill his duties and responsibilities under
this Agreement from the business premises of the Company in Belgium.



2.
In view of the international scope of activities and business of the Company,
the Business Manager acknowledges and accepts that proper performance of the
mandate may require that he travels to other locations abroad and performs
temporary assignments abroad at any time.





Article 4 - Base salary


1.
For the duration of the Agreement, the Company will pay the Business Manager a
fixed annual remuneration of 769,231 EUR gross (hereinafter referred to as “the
Base Salary”). The Base Salary shall be paid in 12 equal monthly installments
per month performed, after deduction of the tax and any other contractual
withholdings. In case of an incomplete year, the Base Salary shall be paid pro
rata temporis.



2.
The Base Salary will be reviewed once a year, it being understood that such
adjustment must be endorsed by the competent corporate body of the Company. The
adjustment of the Base Salary will take effect as of the month of July.







--------------------------------------------------------------------------------






Article 5 - Incentives


1.
The Business Manager is eligible to participate in the Annual Incentive Plan
(AIP) of the Company in accordance with rules and conditions of such plan which
is subject to change from time to time. The Business Manager's individual AIP
target (“the AIP Target”) amounts to 100% of the Base Salary. The actual AIP
payment (“the Actual AIP”) is based on the achievement of individual and company
performance goals which are determined every performance year by the
Compensation Nominating and Governance committee (“the CNG Committee”) of the
Board of directors.





2.
The Business Manager is eligible to participate in the Cash Long Term Incentive
Plan (LTIP) of the Company in accordance with rules and conditions of such plan
which is subject to change from time to time. The target LTIP (“the LTIP
Target”) amounts to 100% of the average Base Salary over the three year cycle
period. The actual LTIP payment (“the Actual LTIP”) is based on the achievement
of company performance goals which are determined for each cycle by the CNG
Committee.



3.
The Business Manager will be eligible for an annual equity grant based on the
CNG Committee's annual recommendation and in accordance with the provisions of
the WABCO Omnibus Incentive Plan which is subject to change from time to time.
The grant may consist of stock options and/or restricted stock awards or units
or any other equity benefits.



Article 6 - Company car


1.
The Company shall provide the Business Manager with the use of a car and fuel
card, pursuant to the terms and conditions of the Company's car policy which is
subject to change from time to time. All costs associated with the use of the
car shall be borne by the Company.



2.
The Business Manager can also make use of the company car for private purposes.
The private use of the company car will be taxed as a benefit in kind in
accordance with the official guidelines of the tax authorities. The Business
Manager accepts that the taxation of the private use can change due to a
modification of the legal rules of such a benefit.





Article 7 - Other benefits


The Company shall provide the Business Manager with the following benefits:
•
the use of a mobile phone, pursuant to the terms and conditions of the Company's
mobile phone policy which is subject to change from time to time;

•
the use of a laptop.



Article 8 - Insurances


1.
The Business Manager will be covered by the company group insurance plan for its
business managers, which is subject to change from time to time. The insurance
plan covers extra-legal pension, death in service, invalidity and guaranteed
income.



The Business Manager explicitly agrees that all personal contributions of the
Business Manager will be deducted from his monthly salary.


A summary of the company group insurance plan is attached as Annex 1 to the
Agreement.




2 .
Medical care will be covered by a private medical insurance concluded by the
Company for the business manager and his dependent family members.





--------------------------------------------------------------------------------






3.
If the Business Manager is unable to perform his duties and obligation through
illness or inability to work, the Business Manager will be entitled to receive
his Base Salary during the first month of illness or inability to work. After
the initial period of 30 or 31 consecutive days the company group insurance plan
defined in article 8 of the present agreement applies. This will be subject to
the production of medical certificates and to such other requirement as the
Company, as well as the insurance company may reasonably impose.



Article 9 - Expenses




1.
The Company will reimburse the Business Manager all professional costs he may
incur in the normal execution of the Agreement provided they are reasonable and
justified through expense reports.



Article 10 - Goods and services differential


1.
According to the Company's international mobility policy and when applicable,
the Company used to compensate expatriates for cost of living differences
between residing in the United States and Brussels, Belgium through the payment
of a goods and services differential. Any such adjustment was based on average
expenditures by income group and family size as established by an independent
research service selected by the Company.



2.
Parties agree that the application of the goods and services differential will
be fixed at the fourth quarter of 2011 differential i.e USD 141,182 or EUR
108,602 and will be phased-out during a three-year period starting as of January
2012 with the following percentages:



•
for the calendar year 2012: 100 % of the differential will be awarded;

•
for the calendar year 2013: 67 % of the differential will be awarded;

•
for the calendar year 2014: 33 % of the differential will be awarded;

•
as of calendar year 2015: no differential anymore.



Article 11 - Housing &Home Leave


1.
The Company will pay to the Business Manager a monthly net housing allowance of
EUR 5,390 to be indexed on an annual basis based on rent indexes in Belgium. The
Company will also reimburse for house utilities, including gas, water,
electricity and maintenance.



2.
Home leave will be provided annually for the Business Manager and his family.
Only transportation to and from home is provided.



Article 12 - Taxes
1.
The Company will notify the Belgian tax authorities on behalf of the Business
Manager about the change of the status of the Business Manager in order to
obtain a continuation of the special tax status for expatriates.



1.
The Business Manager will not undertake any action that could jeopardize the
continued application of the special tax status for expatriates or reduce the
benefits for the Company.



3.
The Business Manager shall provide to the Company or the Company's designated
tax advisors all documents related to his professional travel outside Belgium,
such as boarding passes, train tickets, visa stubs, etc.



4.
The Company will provide the Business Manager with tax assistance with regard to
his Belgian income tax return at the Company's expense.



5.
As the Business Manager has the fiscal status of manager
('bedrijfsleider'/'dirigeant d'entreprise') for Belgian income tax purposes, the
Company will deduct withholding taxes from the Business Manager's remuneration.







--------------------------------------------------------------------------------




6.
The Business Manager understands and acknowledges that as of the start of the
business manager status, he will be responsible for paying actual income taxes
in Belgium. According to the company tax policy for business managers, the
Company will however bear the actual income taxes in the United States, if any,
under the applicable tax equalization policy for business managers as attached
as annex 2 to the agreement.



7.
Stock options that have been granted in the past when the Business Manager was
subject to tax equalization (whereby a hypothetical tax was calculated and
deducted on the professional income taking into account the tax rules of the
home country being the US), will be treated as follows:



Upon exercise, an amount will be withheld from the exercise gain, being the
lesser of:


•
the Belgian income tax paid upon grant (including any tax payable at another
moment within the rules of the specific Belgian legislation of March 26, 1999 on
stock options) OR the Belgian income tax payable at exercise (if no taxation
should have taken place at grant); AND

•
the hypothetical tax that would have been due under the conditions of the
previous tax equalization agreement.



Article 13 - School allowance


1.
The Company will reimburse the Business Manager for the education costs of his
dependent children in grades K to 12 (or up to the end of secondary school).
Reimbursement under this provision shall be limited to tuition fees, books and
necessary supplies, and local transportation.





Article 14 - Social security


1.
The Business Manager will be subject to the Belgian social security scheme for
self-employed workers, in accordance with the Belgian social security
legislation.



The Business Manager will be solely liable for his personal social security
obligations in relation to the performance of the Agreement. The Business
Manager will register with a Belgian social insurance fund for self-employed
workers. The Company will pay on behalf of the Business Manager the required
quarterly social security contributions to the social insurance fund in order to
keep their affiliation with the Belgian social security scheme for self-employed
workers.


The Business Manager explicitly agrees that all payments made by the Company on
behalf of the Business Manager will be deducted from his monthly salary.




Article 15 - Confidentiality


1.
All information, data, written materials, discs, files, software and/or any
other document and/or material prepared for the benefit of or received by the
Business Manager in execution of or during the performance of the Agreement and
connected to the business of the Company, its clients and/or its personnel is
qualified as confidential information (hereinafter referred to as “Confidential
Information”) and will remain exclusively the property of the Company.



2.
At the moment of the effective termination of the Agreement, for whatever
reason, or at the sole request of the Company during the performance of the
Agreement, the Business Manager will immediately transfer all Confidential
Information to the Company.



3.
The Business Manager will not be entitled to take or keep any transcript or copy
of the Confidential Information, under whatever form, after the termination of
the Agreement. All possible titles and/or intellectual rights that may





--------------------------------------------------------------------------------




be connected directly or indirectly with the Confidential Information belong to
the Company and remain the sole property of the latter.


4.
Furthermore, the Business Manager will not reveal any Confidential Information
to third parties and/or use this information on his own behalf or jointly with
or on behalf of any person, firm or company after the termination of the
Agreement for whatever reason.



5.
The present section does not apply with regard to information pertaining to the
public domain.





Article 16 - Intellectual property


1.
All systems, programs, software (object codes as well as source codes),
documents, databases, manuals, reports, trade secrets, inventions, improvements,
know-how and all other work created, designed, developed or produced by the
Business Manager, whether or not by using the facilities of the Company, in the
course of or in relation with the performance of this Management Agreement, or
that relate to the activities of the Company (the “Works”) shall remain or
become the exclusive property of the Company. This exclusivity implies but is
not limited to the transfer and assignment of all intellectual and other
proprietary rights in the Works to the Company.



2.
All intellectual and other proprietary rights in the Works (including but not
limited to copyrights, trademark rights, rights on databases, rights on computer
programs as well as patent rights) that have come into existence or will come
into existence in the course of or in relation with the performance of the
Agreement are immediately transferred and assigned to the Company as from their
coming into existence or, as from the execution of this Management Agreement for
rights already in existence at the time of contracting.



3.
The transfer and assignment of these intellectual and other proprietary rights
in the Works includes, but is not limited to the transfer and assignment of the
right to reproduce, modify, translate, adapt, use to make derivative works,
distribute, rent, lend and/or communicate the Works to the public, partially or
completely, in each and any way, for internal (including but not limited to
research and development) and external use. The transfer and assignment is valid
for all countries, in the most extensive way possible as permitted by law,
without limitation in time other than the legal duration of validity of these
rights and without further payment than the fee as provided for executing the
Agreement.



4.
The Business Manager undertakes to fully inform the Company, upon first demand
of the Company, that it has created, designed, developed or produced certain
Works. The Business Manager undertakes to fully communicate all information and
know-how in relation to the Works to the Company, and this immediately upon the
creation, design, development or production of the Works.



5.
Should the Company decide, without having any obligations whatsoever, to file
for any registered intellectual property rights in relation to a Work, the
Business Manager undertakes, upon first demand of the Company, upon expenses
borne by the Company, to provide all necessary or useful cooperation and to
provide and sign all documents in order to permit, facilitate or accelerate any
application for any registered intellectual property right. The Business Manager
undertakes not to apply for any registered intellectual property right or to ask
a third party to apply for a registered intellectual property right related to
the Works without the written express authorization of the Company.



6.
The Company has the exclusive right to decide, when and how, to exploit the
Works. Works that have not been exploited remain the exclusive property of the
Company. The Company can adapt and modify the Works as it deems appropriate in
order to exploit the Works. The Business Manager agrees not to oppose the
adaptation or the modification of the Works. The Business Manager agrees that
the Company may exploit the Works without mentioning the Business Manager's
name.

     








--------------------------------------------------------------------------------






Article 17 - Duration / Termination


1.
The Agreement shall enter into force on January 1, 2012, i.e. date of the
Business Manager's appointment as business manager of the Company by the General
Assembly of Shareholders of the Company.

2.
The Agreement is concluded for an indefinite duration .

3.
Except as provided in Article 18 , upon termination of the Business Manager's
mandate by the General Assembly of Shareholders of the Company without Cause or
by the Business manager for Good Reason (as these terms are defined in annex 3
to this Agreement), hence upon termination of the Agreement, the Company must
pay the Business Manager a severance payment equal to two times the remuneration
(as defined in paragraph 4 of this article 17).

However, if the Business Manager, in whatever function or capacity, accepts
employment by or a collaboration agreement (including, for avoidance of doubt, a
Business Management Agreement) with a company of the WABCO Group, this will not
be considered as a termination of the Agreement by the Company in the framework
of this article.
4.
Remuneration in the framework of the present article consists of the following
elements:

a)
The Base Salary defined in article 4 of the Agreement;

b)
The AIP Target as defined in article 5.1. of the Agreement;

c)
Contributions for Group insurance and medical cover as defined in Article 8 of
the Agreement

5.
Severance will however not be due if the Company terminates the Business
Manager's mandate and hence the Agreement because of “Cause”.

6.
The Business manager will also be reimbursed for financial planning services of
up to $5,000 for one year after the date of termination.

7.
The Business Manager will respect a reasonable notice period in case of
resignation from his mandate. The reasonable notice period is three months in
all cases, unless Parties agree otherwise. In case of resignation from his
mandate by the Business Manager, the latter will not be entitled to the
severance payment foreseen in article 17 .3.

8.
The Business Manager will not be entitled to any severance under this Management
Agreement unless:

◦
A) he executes a release of claims against the Company and its affiliated
companies in a form acceptable to the Company; OR

◦
B) a final irrevocable court decision intervened on all existing claims (apart
from the entitlement to the remainder of the contractual severance) and the
Business Manager executed a release of claims against the Company and its
affiliated companies in a form acceptable to the Company for all other claims
that may exist at that time.

In this respect the company agrees to pay an advance to the severance pay equal
to six months' severance and this within a timeframe of 45 days after the
termination of the contract.


Article 18 - Change of control


1.
Any severance provided upon a “Change of Control” (as that term is defined in
the WABCO Holdings Inc. Change of Control Severance Plan (the “Change of Control
Plan”)) shall be provided pursuant to the terms of the Change of Control Plan.
Any such payment shall be in lieu of any severance payment that might be payable
under article 17 or otherwise





Article 19 - Notification


Any notification in connection with the Agreement must be made in writing and in
English and shall be validly given with respect to each party if sent by
registered mail or courier to the addresses set out in the beginning of this
Management Agreement or to such other address as a party may notify to the other
in accordance with this clause.




--------------------------------------------------------------------------------






Article 20 - Section 409A


Notwithstanding anything to the contrary in the Agreement, in the event that the
Business Manager is or becomes a U.S. citizen or resident alien during the term
of the Agreement, the special payment provisions to comply with Section 409A of
the Code that are set forth in annex 4 shall apply.




Article 21 - Enforceability


Any provision of the Agreement or part thereof which would be declared null and
void, will be considered separated from the Agreement, which, for the remainder,
will remain applicable.




Article 22 - Applicable law / Jurisdiction


1.
The Agreement is governed by Belgian law and any dispute concerning the
interpretation, performance and/or termination of the Agreement must be resolved
under Belgian law.

2.
The courts of Brussels have exclusive authority in relation to every dispute
connected to the interpretation, the performance and/or the termination of the
Agreement. By executing the Agreement, the Business Manager consents to the
jurisdiction of the Belgian courts with respect to the Agreement.





Article 23 - Entire agreement


1.
The Agreement constitutes the entire agreement existing between parties, with
respect to services performed hereunder during periods on and after the
Effective Date. It replaces every other agreement and/or arrangement between
parties to the extent that its provisions are incompatible with the provisions
of the Agreement.

2.
All policies referred to in the Agreement, whether attached to this agreement as
an annex or not, form an integral part of the Agreement and have the same legal
value.



Established in two original copies in Brussels on December 19, 2011, both
parties acknowledging receipt of one original copy duly signed by the other
parties.


The Business Manager                         For the Company,
Jacques Esculier                        Ulrich Michel
(“read and approved”)                        Business Manager






__________                            __________
[signature*]                            [signature]


Jozef Van Osta
Business Manager


                                
__________
[signature]






